Citation Nr: 1023525	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Seattle, Washington in June 
2009.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

The issues of entitlement to service connection for a neck 
disability, PTSD and headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's back disability did not manifest during, or as 
a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Letters sent to the Veteran in July 2005 and March 2006 
addressed all notice elements listed under 3.159(b)(1) and 
the July 2005 letter was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claims in the March 2006 letter, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for 
a back disorder because there is no evidence to satisfy the 
first McLendon criteria discussed above.  Namely, the 
evidence of record demonstrates that the Veteran did not 
injure his back during military service.  Therefore, a 
medical examination would serve no useful purpose in this 
case since the requirement of an in-service disease or injury 
to establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by 
the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, copies of the Veteran's private 
medical records have been obtained and incorporated into the 
claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Back Disorder

The Veteran contends that he is entitled to service 
connection for a back disability.  Specifically, the Veteran 
has alleged that he suffers from a back disability as a 
result of a mock prisoner of war (POW) exercise that was 
performed during his military service where he was tied to a 
wooden post nailed to two trees.  However, as outlined below, 
the preponderance of the evidence of record demonstrates that 
the Veteran did not suffer from a back injury during active 
duty.  As such, service connection is not warranted.  

The Board recognizes that the Veteran has received treatment 
for a current back disability.  In April 2002, the Veteran 
was suffering from thoracic segmental dysfunction and back 
and arm pain.  Subsequent private treatment records from May 
2002 indicate that the Veteran was not having much of a 
problem with back pain anymore, and the record does not 
demonstrate further treatment for a back condition.  However, 
the Veteran testified to having back surgery the previous 
year during his June 2009 hearing.  

While the evidence demonstrates that the Veteran suffers from 
current symptomatology of a back disability, current 
disability is not in and of itself sufficient to demonstrate 
entitlement to service connection.  There must also be 
evidence of an in-service disease or injury suffered during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In the present case, the preponderance of the 
evidence of record demonstrates that the Veteran did not 
injure his back during military service, and as such, service 
connection is not warranted.  

The Veteran has testified to injuring his back during a 
training exercise while on active duty.  Lay assertions may 
serve to support a claim for service connection when they 
relate to the occurrence of events that are observable as a 
lay person or the presence of a disability of symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous 
medical evidence).  The Veteran is certainly competent to 
testify to his experiences while on active duty, to include 
injuring his back during a training exercise.  

However, while the Veteran may be competent to offer such 
testimony, the Board does not find this testimony to be 
credible in this case.  During his November 1969 separation 
examination, the Veteran's spine was found to be normal and 
there was no mention of a back injury or back pain.  Of 
particular significance is the fact that the Veteran 
specifically denied having, or ever having had, recurrent 
back pain in his report of medical history associated with 
this examination.  The Veteran also denied having had any 
injuries other than those already recorded on his separation 
examination, and there was no mention of a back injury.  This 
denial made at the time of the Veteran's active service is 
more reliable than the Veteran's recount of his in-service 
experiences made several decades later.  The Veteran's denial 
of back pain is further supported by the remaining service 
treatment records which fail to suggest that the Veteran ever 
injured his back or complained of back pain during active 
military service.  Based on this evidence, the Board 
concludes that the Veteran did not suffer a back injury 
during active duty.  

Medical records following the Veteran's separation from 
active duty further support the conclusion that the Veteran 
did not injure his back during active duty.  According to a 
September 1970 VA examination, the Veteran had a normal range 
of motion in the spine and there were no recorded complaints 
of back pain.  

Having considered the above evidence, the Board finds that 
the Veteran is not entitled to service connection for a back 
disability.  The preponderance of the evidence of record 
demonstrates that the Veteran did not injure his back during 
military service.  While the Veteran has presently testified 
to injuring his back, this statement lacks credibility since 
he specifically denied this fact at the time of his 
separation from active duty in 1969.  Therefore, since the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer a back injury during active service, 
service connection is not warranted.  

The Board recognizes that VA has not obtained records 
regarding the back surgery the Veteran reported during his 
June 2009 hearing.  However, this evidence would not be 
relevant to the Veteran's claim.  The Veteran's claim is not 
being denied for lack of a current back disorder.  In fact, 
the Board has conceded this fact in the discussion above.  
The reason the Veteran's claim is being denied is because the 
preponderance of the evidence, to include statements made by 
the Veteran himself at the time of his active duty, 
demonstrates that the Veteran did not suffer an in-service 
disease or injury of the back.  Additional evidence, obtained 
several years after service, regarding the Veteran's current 
back disorder would not be probative in a factual finding 
that the Veteran sustained a back injury in service, given 
the information found in the service treatment records.  As 
such, obtaining such records would not assist the Veteran in 
establishing entitlement to service connection.  Therefore, 
the Veteran has not been prejudiced by VA's failure to obtain 
this evidence.  

In making the above decision, the Board also considered a 
number of photographs of record that the Veteran has argued 
show the injuries he sustained during active duty.  However, 
these images fail to show a back injury, and as such, they 
are not probative to the claim at hand.  

As a final matter, the Board notes that the Veteran testified 
in his June 2009 hearing that he did not report his back pain 
in service because he had been threatened by those who were 
with him at the mock prisoner of war camp.  While the Board 
has considered this statement, it does not find it to be 
credible.  The Veteran not only failed to report a back 
injury during military service, but he specifically denied 
having recurrent back pain upon separation from active duty.  
This was confirmed by the November 1969 separation examiner 
who concluded that the Veteran's spine was normal at the time 
of separation.  Finally, the Veteran again made no mention of 
back pain during a VA examination in September 1970 in which 
he was found to have full range of motion of the spine.  
Therefore, the preponderance of the evidence demonstrates 
that the Veteran did not in fact injure his back during 
active duty.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.  


REMAND

Neck Disorder

The Veteran contends that he is entitled to service 
connection for a neck disability.  Specifically, it is the 
Veteran's contention that he injured his neck during a 
training exercise that took place during his military service 
where his arms were tied to a wooden brace attached to a 
tree.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

At the outset, the Board notes that the evidence of record 
demonstrates that the Veteran suffers from a current neck 
disability.  According to a May 1998 private treatment 
record, the Veteran had continued neck pain with swelling.  
X-rays revealed degenerative joint disease of the C6-7 
vertebra with neuroforaminal narrowing bilaterally.  
Subsequent private treatment records demonstrate that the 
Veteran has continued to seek intermittent treatment for his 
neck.  

The record also contains competent evidence of an in-service 
neck injury.  As noted in the previous section, lay 
assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In the present case, the Veteran has testified to 
injuring his neck in service and suffering from neck pain 
ever since.  The Veteran is competent to provide such 
testimony.  The record does not contain evidence to call into 
question the credibility of this testimony since, unlike the 
back disorder section outlined above, the Veteran did not 
deny suffering from neck pain during his 1969 separation 
examination.  While there is no in-service medical evidence 
of a neck injury, lay evidence cannot be found to lack 
credibility merely because there is a lack of medical 
evidence documenting such continuity.  Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  

While there is competent evidence of a current disability and 
an in-service injury, the record does not contain any medical 
evidence linking these two conditions.  However, the Veteran 
has testified to suffering from neck pain since his military 
service, suggesting a possible relationship to military 
service.  When there is evidence of a current disability and 
an in-service injury, and, when there is an indication that 
the disability may be associated with military service, VA 
examination is required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

PTSD

The Veteran contends that he is entitled to service 
connection for PTSD.  However, additional evidentiary 
development is necessary before appellate review may proceed 
on this matter.  

In May 2005, VA received a statement from the Veteran 
describing his alleged in-service stressors.  According to 
the Veteran, while he was stationed at Fort Myers, Virginia 
with the 3rd Infantry, he did two weeks of training where he 
was placed in a mock POW camp.  The Veteran described having 
his clothes removed and then being tied to a wooden rack.  
The Veteran reported that he was then put in a pit filled 
with water, mud and human excrement.  He also described 
seeing a fellow soldier become injured on a fence when trying 
to escape.  The Veteran reported that this event took place 
between March 1968 and November 1969.  

In January 2006, VA sent a letter to the Veteran notifying 
him that more specific details were needed regarding his 
claimed in-service stressor.  Namely, the Veteran needed to 
indicate the location and approximate time, within a 2-month 
specific date range, of the stressful event.  The record 
contains a memorandum dated March 2006 in which a formal 
finding was made that the information required to corroborate 
the stressful events described by the Veteran were 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  It was noted that March 
1968 to November 1969 was the only date time frame provided 
by the Veteran, and that this was insufficient for JSRRC 
review.  

However, VA received further correspondence from the Veteran 
in April 2006.  According to the Veteran, the photographs he 
submitted showed the injuries inflicted on him while he was 
in the training camp and that the dates on the pictures 
clearly said October 1968.  Therefore, the Veteran appears to 
be alleging that his in-service stressor took place in 
October 1968.  The Veteran also clarified during his June 
2009 hearing that his alleged in-service stressor took place 
at Fort Meade in Maryland.  However, the record suggests that 
no further attempts have been made to verify the Veteran's 
alleged in-service stressor, even though he has provided more 
detailed information regarding this stressor.  

Headaches

The Veteran contends that he is entitled to service 
connection for a chronic headache disorder.  However, 
additional evidentiary development is necessary before 
appellate review may proceed on this matter.  

While the Veteran's service treatment records do not 
demonstrate that the Veteran suffered from headaches during 
his active military service, the record does contain a 
January 1990 treatment record from a private physician with 
the last name Bock in which the Veteran reported suffering 
from headaches for approximately three decades.  The 
diagnosis was noted to probably be true migraine headaches.  
The Veteran testified in his June 2009 hearing that a private 
physician with the last name Bock had provided him with a 
statement relating his current migraine headaches to 
incidents that occurred during active military service.  The 
Veteran testified that this statement was prepared between 
1994 and 1996.  While the record does contain a statement 
from this physician from January 1990, it simply diagnosed 
the Veteran with migraine headaches.  It provided no opinion 
regarding etiology and it made no reference to the Veteran's 
military service.  As such, it appears that there is 
documentation missing from the claims file that may be 
probative to the Veteran's claim.  This claim must be 
remanded so that a copy of this statement may be obtained.  


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
a copy of the positive nexus opinion 
prepared by Dr. Bock that he noted in his 
June 2009 hearing testimony or, in the 
alternative, provide VA with the necessary 
authorization to help VA obtain this 
record for him.  Once all attempts to 
obtain a copy of this medical evidence 
have been made, a copy of this record 
should be incorporated into the Veteran's 
claims file.  If the record is found to be 
unavailable, a statement reflecting this 
finding should be incorporated into the 
claims file.  

2.  The Veteran should again be asked to 
provide any additional information he has 
regarding his alleged in-service 
stressors.  The AMC should then contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressor, i.e., whether there is evidence 
of the Veteran's involvement in a training 
exercise involving a mock prisoner of war 
camp in October 1968 at Fort Meade in 
Maryland.  

The JSRRC should confirm whether this type 
of training would have been typical for 
the 3rd Infantry at Fort Meade, and if so, 
whether the activities described by the 
Veteran would be typical for such a 
training.  Any other details provided by 
the Veteran should also be submitted to 
the JSRRC for verification purposes.  

A copy of the Veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

3.  The RO/AMC shall afford the Veteran a 
VA examination before an appropriate 
specialist(s) regarding his claim of 
entitlement to service connection for a 
neck disability.  The claims file and a 
copy of this remand must be provided to 
the examining physician for review.  The 
examining physician is asked to opine as 
to whether the Veteran suffers from a neck 
disability that is at least as likely as 
not (i.e. at least a 50 percent 
probability) a result of the Veteran's 
period of active service.

In doing so, the examiner should 
acknowledge the Veteran's reports of an 
in-service injury and continuity of 
symptomatology. Any opinions expressed 
must be accompanied by a complete 
rationale.

4.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


